465 F.2d 298
In the Matter of Lynette DUNLAP, Bankrupt.George BOLES d/b/a George's Used Cars, Appellant,v.Lynette DUNLAP, Appellee.
No. 72-1581 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
July 26, 1972.Rehearing and Rehearing En Banc Denied Sept. 12, 1972.

Sanford D. Weiss, Montgomery, Ala., for appellant.
Miles S. Hall, Montgomery, Ala., for appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
This appeal from an order granting injunctive relief in a bankruptcy matter involving $219.09 is dismissed.  No petition has been filed to allow the appeal.  Rule 6, FRAP.  Treating the notice of appeal, however, as a request for leave to appeal under 11 U.S.C.A. Sec. 47(a), we do not find the question presented to be of sufficient importance to warrant an appeal.  Cf. Household Finance Corporation of Atlanta v. Jones, 5 Cir., 1963, 322 F.2d 228.


2
Appeal dismissed.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

4
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409